Exhibit 10.3

2017 Stock Incentive Plan        

VERITONE, INC.

NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Veritone, Inc. (the “Corporation”):

 

Participant:   

 

Grant Date:   

 

Vesting Commencement Date:   

 

Exercise Price:    $                                                      per
share

Number of Option Shares:                                         shares of
Common Stock

Expiration Date:   

 

Type of Option:    ☐ Incentive Stock Option    ☐ Non-Statutory Stock Option

Exercise Schedule: The Option shall vest and become exercisable with respect to
(i) twenty-five percent (25%) of the Option Shares upon the Participant’s
completion of one (1) year of Service measured from the Vesting Commencement
Date and (ii) the balance of the Option Shares in a series of thirty-six
(36) successive equal monthly installments upon the Participant’s completion of
each additional month of Service over the thirty-six (36)-month period measured
from the first anniversary of the Vesting Commencement Date. The Option shall
not become exercisable for any additional Option Shares following the
Participant’s cessation of Service, except to the extent (if any) specifically
authorized by the Plan Administrator in its sole discretion pursuant to an
express written agreement with the Participant.

The Participant understands and agrees that the Option is granted subject to and
in accordance with the terms of the Veritone, Inc. 2017 Stock Incentive Plan
(the “Plan”). The Participant further agrees to be bound by the terms of the
Plan and the terms of the Option as set forth in the Stock Option Agreement
attached hereto as Exhibit A. The Participant understands that any Option Shares
purchased under the Option will be subject to the terms set forth in the Stock
Purchase Agreement attached hereto as Exhibit B. Optionee hereby acknowledges
receipt of a copy of the prospectus for the Plan dated             , 2017. A
copy of the Plan is available upon request made to the Corporate Secretary at
the Corporation’s principal offices.

MARKET STAND-OFF PROVISION. PARTICIPANT HEREBY AGREES THAT ALL OPTION SHARES
ACQUIRED UPON THE EXERCISE OF THE OPTION SHALL BE SUBJECT TO A MARKET STAND-OFF
RESTRICTION, THE TERMS OF SUCH RIGHTS ARE SPECIFIED IN THE ATTACHED STOCK
PURCHASE AGREEMENT.



--------------------------------------------------------------------------------

At Will Employment. Nothing in this Notice or in the attached Stock Option
Agreement or the Plan shall confer upon the Participant any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining the Participant) or of the Participant, which rights are
hereby expressly reserved by each, to terminate the Participant’s Service at any
time for any reason, with or without cause.

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

DATED:             ,         

 

VERITONE, INC.

By:  

 

Name:  

 

Title:  

 

 

PARTICIPANT NAME:

Address:  

 

 

Attachments:

Exhibit A - Stock Option Agreement

Exhibit B - Stock Purchase Agreement

 

2



--------------------------------------------------------------------------------

EXHIBIT A

STOCK OPTION AGREEMENT

(attached hereto)



--------------------------------------------------------------------------------

2017 Stock Incentive Plan

VERITONE, INC.

STOCK OPTION AGREEMENT

RECITALS

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board or the board of directors
of any Parent or Subsidiary and consultants and other independent advisors in
the service of the Corporation (or any Parent or Subsidiary).

B. The Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s grant of an option to the Participant.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in Paragraph 18.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Corporation hereby grants to the Participant, as of the
Grant Date, an option to purchase up to the number of Option Shares specified in
the Grant Notice. The Option Shares shall be purchasable from time to time
during the option term specified in Paragraph 2 at the Exercise Price.

2. Option Term. This option shall have a term of ten (10) years measured from
the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.

3. Limited Transferability. This option, together with the Option Shares during
the period prior to exercise, shall be neither transferable nor assignable by
the Participant other than by will or the laws of inheritance following the
Participant’s death and may be exercised, during the Participant’s lifetime,
only by the Participant.

4. Dates of Exercise. This option shall become exercisable for the Option Shares
in one or more installments in accordance with the Exercise Schedule set forth
in the Grant Notice. As the option becomes exercisable for such installments,
those installments shall accumulate, and the option shall remain exercisable for
the accumulated installments until the Expiration Date or sooner termination of
the option term under Paragraph 5 or 6.

5. Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(a) Should the Participant cease to remain in Service for any reason (other than
death, Permanent Disability or Misconduct) while this option is outstanding,
then the Participant (or any person or persons to whom this option is
transferred pursuant to a permitted



--------------------------------------------------------------------------------

transfer under Paragraph 3) shall have a period of three (3) months (commencing
with the date of such cessation of Service) during which to exercise this
option, but in no event shall this option be exercisable at any time after the
Expiration Date.

(b) Should the Participant die while this option is outstanding, then the
personal representative of the Participant’s estate or the person or persons to
whom the option is transferred pursuant to the Participant’s will or the laws of
inheritance following the Participant’s death shall have the right to exercise
this option. Any such right to exercise this option shall lapse, and this option
shall cease to be outstanding, upon the earlier of (i) the expiration of the
twelve (12)-month period measured from the date of the Participant’s death or
(ii) the Expiration Date.

(c) Should the Participant cease Service by reason of Permanent Disability while
this option is outstanding, then the Participant shall have a period of twelve
(12) months (commencing with the date of such cessation of Service) during which
to exercise this option. In no event shall this option be exercisable at any
time after the Expiration Date.

(d) During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of Option Shares for
which this option is, at the time of the Participant’s cessation of Service,
exercisable pursuant to the Exercise Schedule specified in the Grant Notice or
the special vesting acceleration provisions of Paragraph 6. This option shall
not become exercisable for any additional Option Shares, whether pursuant to the
normal Exercise Schedule specified in the Grant Notice or the special vesting
acceleration provisions of Paragraph 6, following the Participant’s cessation of
Service, except to the extent (if any) specifically authorized by the Plan
Administrator pursuant to an express written agreement with the Participant.
Upon the expiration of such limited exercise period or (if earlier) upon the
Expiration Date, this option shall terminate and cease to be outstanding for any
Option Shares for which the option has not been exercised.

(e) Should the Participant’s Service be terminated for Misconduct or should the
Participant otherwise engage in Misconduct while this option is outstanding,
then this option shall terminate immediately and cease to remain outstanding.

6. Change in Control.

(a) Should a Change in Control occur during the Participant’s period of Service,
then this option may, as determined by the Plan Administrator in its sole
discretion, be (i) assumed by the successor corporation (or parent thereof),
(ii) canceled and substituted with an award granted by the successor corporation
(or parent thereof), (iii) otherwise continued in full force and effect pursuant
to the terms of the Change in Control transaction or (iv) replaced with a cash
retention program of the Corporation or any successor corporation (or parent
thereof) which preserves the spread existing on the Option Shares for which this
option is not exercisable at the time of the Change in Control (the excess of
the Fair Market Value of those shares over the aggregate Exercise Price payable
for such shares) and provides for subsequent payout of that spread in accordance
with the same Exercise Schedule applicable to those Option Shares.
Notwithstanding the foregoing, no such cash retention program shall be
established for this option (or any other option granted to the Participant
under the Plan) to the extent such program would otherwise be deemed to
constitute a deferred compensation arrangement subject to the requirements of
Code Section 409A and the Treasury Regulations thereunder.

 

2



--------------------------------------------------------------------------------

(b) To the extent this option is not assumed, substituted, continued or replaced
in accordance with Paragraph 6(a), this option shall automatically vest in full
so that this option shall, immediately prior to the effective date of the Change
in Control, become exercisable for all of the shares of Common Stock at the time
subject to this option and may be exercised for any or all of those shares as
fully-vested shares of Common Stock, unless such accelerated vesting is
otherwise precluded pursuant to the provisions of Paragraph 5(d) above. The Plan
Administrator in its sole discretion shall have the authority to provide that to
the extent this option, as so accelerated, remains unexercised and outstanding
on the effective date of the Change in Control, this option shall terminate and
cease to be outstanding and in consideration thereof the Participant shall
become entitled to receive, upon consummation of the Change in Control and
subject to Paragraph 6(c), a lump sum cash payment in an amount equal to the
product of (i) number of shares of Common Stock subject to this option and
(ii) the excess of (A) the Fair Market Value per share of Common Stock on the
date of the Change in Control over (B) the per share Exercise Price. However,
this option shall be subject to cancellation and termination, without cash
payment or other consideration due the Participant, if the Fair Market Value per
share of Common Stock on the date of such Change in Control is less than the per
share Exercise Price.

(c) The Plan Administrator shall have the authority to provide that any escrow,
holdback, earn-out or similar provisions in the definitive agreement effecting
the Change in Control shall apply to any cash payment made under Paragraph 6(a)
or Paragraph 6(b) above to the same extent and in the same manner as such
provisions apply to a holder of a share of Common Stock.

(d) Immediately following the consummation of the Change in Control, this option
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in full force
and effect pursuant to the terms of the Change in Control transaction.

(e) If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to the Participant in consummation of
such Change in Control, had the option been exercised immediately prior to such
Change in Control, and appropriate adjustments shall also be made to the
Exercise Price, provided the aggregate Exercise Price shall remain the same. To
the extent that the actual holders of the Corporation’s outstanding Common Stock
receive cash consideration for their Common Stock in consummation of the Change
in Control, the successor corporation (or parent thereof) may in connection with
the assumption or continuation of this option and subject to the Plan
Administrator’s approval, substitute one or more shares of its own common stock
with a fair market value equivalent to the cash consideration paid per share of
Common Stock in such Change in Control, provided such common stock is readily
traded on an established U.S. securities market.

 

3



--------------------------------------------------------------------------------

(f) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7. Adjustment to Option Shares. Should any change be made to the outstanding
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, or should the value of outstanding shares of Common
Stock be substantially reduced as a result of a spin-off transaction or an
extraordinary dividend or distribution, or should there occur any merger,
consolidation, reincorporation or other reorganization, then equitable
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price. The adjustments shall be
made by the Plan Administrator in such manner as the Plan Administrator deems
appropriate in order to reflect such change, and those adjustments shall be
final, binding and conclusive.

8. Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become the record holder of the
purchased shares.

9. Manner of Exercising Option.

(a) In order to exercise this option with respect to all or any part of the
Option Shares, the Participant (or any other person or persons exercising the
option) must take the following actions:

(i) Execute and deliver to the Corporation a Stock Purchase Agreement for any
option exercised on or before May 11, 2019, or after that date, a Notice of
Exercise, or comply with such procedures as the Corporation may establish from
time to time for notifying the Corporation of the exercise of the option, for
the Option Shares for which the option is exercised.

(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

(A) cash or check made payable to the Corporation;

(B) in shares of Common Stock valued at Fair Market Value on the Exercise Date
and held for the period (if any) necessary to avoid a charge to the
Corporation’s earnings for financial reporting purposes; or

(C) through a special sale and remittance procedure pursuant to which the
Participant shall concurrently provide instructions (I) to a brokerage firm
(with such brokerage firm reasonably satisfactory to the Corporation for
purposes of administering such procedure in compliance with the Corporation’s
pre-clearance or pre-notification policies) to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover

 

4



--------------------------------------------------------------------------------

the aggregate Exercise Price payable for the purchased shares plus all
applicable income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (II) to the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm on the
settlement date in order to complete the sale.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the Stock
Purchase Agreement or the Notice of Exercise delivered to the Corporation in
connection with the option exercise.

(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than the Participant) have the right to
exercise this option.

(iv) Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining the Participant) for the satisfaction of all applicable
tax withholding requirements applicable to the option exercise.

(v) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of the Participant (or any other person or persons exercising this
option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.

(b) In no event may this option be exercised for any fractional shares.

10. Compliance with Laws and Regulations.

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and the Participant
with all applicable requirements of law relating thereto and with all applicable
regulations of any Stock Exchange on which the Common Stock may be listed for
trading at the time of such exercise and issuance.

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

11. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and the
Participant, the Participant’s assigns and the legal representatives, heirs and
legatees of the Participant’s estate.

12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to the Participant shall

 

5



--------------------------------------------------------------------------------

be in writing and addressed to the Participant at the address indicated below
the Participant’s signature line on the Grant Notice. All notices shall be
deemed effective upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.

13. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.

14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that state’s conflict-of-laws rules.

15. Stockholder Approval. If the Option Shares covered by this Agreement exceed,
as of the Grant Date, the number of shares of Common Stock which may be issued
under the Plan as last approved by the stockholders, then this option shall be
void with respect to such excess shares, unless stockholder approval of an
amendment sufficiently increasing the number of shares of Common Stock issuable
under the Plan is obtained in accordance with the provisions of the Plan.

16. Additional Terms Applicable to an Incentive Option. In the event this option
is designated an Incentive Option in the Grant Notice, the following terms and
conditions shall also apply to the grant:

(a) This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (i) more than three (3) months after the date the Participant
ceases to be an Employee for any reason other than death or Permanent Disability
or (ii) more than twelve (12) months after the date the Participant ceases to be
an Employee by reason of Permanent Disability.

(b) No installment under this option shall qualify for favorable tax treatment
as an Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or any other Incentive Options granted to
the Participant prior to the Grant Date (whether under the Plan or any other
option plan of the Corporation or any Parent or Subsidiary) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate. Should such One Hundred Thousand Dollar ($100,000)
limitation be exceeded in any calendar year, this option shall nevertheless
become exercisable for the excess shares in such calendar year as a
Non-Statutory Option.

(c) Should the Participant hold, in addition to this option, one or more other
options to purchase Common Stock which become exercisable for the first time in
the same calendar year as this option, then for purposes of the foregoing
limitations on the exercisability

 

6



--------------------------------------------------------------------------------

of such options as Incentive Options, this option and each of those other
options shall be deemed to become first exercisable in that calendar year on the
basis of the chronological order in which they were granted, except to the
extent otherwise provided under applicable law or regulation.

17. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining the Participant)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate the Participant’s Service at any time for any reason, with or without
cause.

18. Definitions. The following definitions shall be in effect under the
Agreement:

(a) Agreement shall mean this Stock Option Agreement.

(b) Board shall mean the Corporation’s Board of Directors.

(c) Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction;

(ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in liquidation or dissolution of
the Corporation;

(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders; or

(iv) a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members ceases
to be comprised of individuals who either (I) have been Board members
continuously since the beginning of such period (“Incumbent Directors”) or (II)
have been elected or nominated for election as Board members during such period
by at least a majority of the Incumbent Directors who were still in office at
the time the Board approved such election or nomination; provided that any
individual who becomes a Board member subsequent to the beginning of such period
and whose election or nomination was approved by at least two-thirds of the
Board members then comprising the Incumbent Directors will be considered an
Incumbent Director.

 

7



--------------------------------------------------------------------------------

(d) Code shall mean the Internal Revenue Code of 1986, as amended.

(e) Common Stock shall mean the Corporation’s common stock.

(f) Corporation shall mean Veritone, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
Veritone, Inc.

(g) Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary, whether now existing or subsequently established),
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance.

(h) Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

(i) Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.

(j) Exercise Schedule shall mean the schedule set forth in the Grant Notice
pursuant to which the option is to become exercisable for the Option Shares in
one or more installments over the Participant’s period of Service.

(k) Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

(l) Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on a Stock Exchange, then the Fair
Market Value shall be the closing selling price per share of Common Stock at the
close of regular hours trading (i.e., before after-hours trading begins) on the
date in question on the Stock Exchange serving as the primary market for the
Common Stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Common Stock is then primarily traded. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

(ii) If the Common Stock is at the time quoted on a national or regional
securities exchange or market system (including over-the-counter markets and the
Nasdaq Capital Market) determined by the Plan Administrator to be the primary
market for the Common Stock, then the Fair Market Value shall be the closing
selling price per share of Common Stock on the date in question, as such price
is officially reported by such exchange or market system. If there is no closing
selling price for the Common Stock on the date in question, then the Fair Market
Value shall be the closing selling price of a share of Common Stock on the last
preceding date for which such quotation exists.

 

8



--------------------------------------------------------------------------------

(m) Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

(n) Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which the Participant has been informed of the basic
terms of the option evidenced hereby.

(o) Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

(p) Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by the
Participant of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional misconduct by the
Participant adversely affecting the business or affairs of the Corporation (or
any Parent or Subsidiary) in a material manner. The foregoing definition shall
not in any way preclude or restrict the right of the Corporation (or any Parent
or Subsidiary) to discharge or dismiss the Participant or any other person in
the Service of the Corporation (or any Parent or Subsidiary) for any other acts
or omissions, but such other acts or omissions shall not be deemed, for purposes
of the Plan or this Agreement, to constitute grounds for termination for
Misconduct.

(q) 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

(r) Non-Statutory Option shall mean an option not an Incentive Option.

(s) Notice of Exercise shall mean the notice of exercise in such form as
provided by the Corporation.

(t) Option Shares shall mean the number of shares of Common Stock subject to the
option.

(u) Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

(v) Participant shall mean the person to whom the option is granted as specified
in the Grant Notice.

(w) Permanent Disability shall mean the inability of the Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result in death or to be of a
continuous duration of twelve (12) months or more.

(x) Plan shall mean the Corporation’s 2017 Stock Incentive Plan.

 

9



--------------------------------------------------------------------------------

(y) Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

(z) Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established) in the capacity of an Employee, a non-employee member of the board
of directors or a consultant or independent advisor. For purposes of this
Agreement, the Participant shall be deemed to cease Service immediately upon the
occurrence of either of the following events: (i) the Participant no longer
performs services in any of the foregoing capacities for the Corporation or any
Parent or Subsidiary or (ii) the entity for which the Participant is performing
such services ceases to remain a Parent or Subsidiary of the Corporation, even
though the Participant may subsequently continue to perform services for that
entity. Service shall not be deemed to cease during a period of military leave,
sick leave or other personal leave approved by the Corporation; provided,
however, that should such leave of absence exceed three (3) months, then for
purposes of determining the period within which the Option (if designated as an
Incentive Option in the Grant Notice) may be exercised as such an Incentive
Option under the federal tax laws, the Participant’s Service shall be deemed to
cease on the first day immediately following the expiration of such three
(3)-month period, unless the Participant is provided with the right to return to
Service following such leave either by statute or by written contract. Except to
the extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Corporation’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period the
Participant is on a leave of absence.

(aa) Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.

(bb) Stock Purchase Agreement shall mean the stock purchase agreement in
substantially the form of Exhibit B to the Grant Notice.

(cc) Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

10



--------------------------------------------------------------------------------

2017 SIP - INSTALLMENT

VERITONE, INC.

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT made this     day of             , 20        by
and between Veritone, Inc., a Delaware corporation, and                     ,
Participant under the Corporation’s 2017 Stock Issuance Plan.

All capitalized terms in this Agreement shall have the meaning assigned to them
in this Agreement or in the attached Appendix.

 

  A. EXERCISE OF OPTION

1. Exercise. Participant hereby purchases             shares of Common Stock
(the “Purchased Shares”) pursuant to that certain option (the “Option”) granted
to Participant on                     ,             (the “Grant Date”) to
purchase up to                 shares of Common Stock (the “Option Shares”)
under the Plan at the exercise price of $            per share (the “Exercise
Price”).

2. Payment. Concurrently with the delivery of this Agreement to the Corporation,
Participant shall pay the Exercise Price for the Purchased Shares in accordance
with the provisions of the Option Agreement and shall deliver whatever
additional documents may be required by the Option Agreement as a condition for
exercise.

3. Stockholder Rights. Participant (or any successor in interest) shall have all
the rights of a stockholder (including voting, dividend and liquidation rights)
with respect to the Purchased Shares, subject, however, to the market stand-off
provision set forth herein.

 

  B. TRANSFER RESTRICTIONS

1. Restriction on Transfer. Participant shall not transfer, assign, encumber or
otherwise dispose of any of the Purchased Shares in contravention of the Market
Stand-Off.

2. Transferee Obligations. Each person (other than the Corporation) to whom the
Purchased Shares are transferred by means of a Permitted Transfer must, as a
condition precedent to the validity of such transfer, acknowledge in writing to
the Corporation that such person is bound by the provisions of this Agreement
and that the transferred shares are subject to the Market Stand-Off to the same
extent such shares would be so subject if retained by Participant.

3. Market Stand-Off.

(a) In connection with any underwritten public offering by the Corporation of
its equity securities pursuant to an effective registration statement filed
under the 1933 Act, including the Corporation’s initial public offering, Owner
shall not sell, make any short sale of, loan, hypothecate, pledge, grant any
option for the purchase of, or otherwise dispose or transfer for value or
otherwise agree to engage in any of the foregoing transactions with respect to,
any Purchased Shares without the prior written consent of the Corporation or its
underwriters. Such restriction (the “Market Stand-Off”) shall be in effect for
such period of time from and after the effective date of the final prospectus
for the offering as may be requested by the Corporation or such underwriters. In
no event, however, shall such period exceed the greater of: (a) one hundred
eighty (180) days, or (b) if required by such underwriter, such



--------------------------------------------------------------------------------

longer period of time as is necessary to enable the underwriter to issue a
research report, analyst recommendation or opinion in accordance with the
then-applicable rules and regulations of the Financial Regulatory Authority,
Inc. and the applicable stock exchange, but in no event in excess of two hundred
ten (210) days following the effective date of the registration statement
relating to such offering. The Market Stand-Off shall in no event be applicable
to any underwritten public offering effected after May 11, 2019 and all of the
transfer restrictions and other obligations of Section B of this Agreement shall
lapse at 5 pm Pacific time on May 11, 2019.

(b) Owner shall be subject to the Market Stand-Off provided and only if the
officers and directors of the Corporation are also subject to similar
restrictions.

(c) Any new, substituted or additional securities which are by reason of any
Recapitalization or Reorganization distributed with respect to the Purchased
Shares shall be immediately subject to the Market Stand-Off, to the same extent
the Purchased Shares are at such time covered by such provisions.

(d) In order to enforce the Market Stand-Off, the Corporation may impose
stop-transfer instructions with respect to the Purchased Shares until the end of
the applicable stand-off period.

 

  C. GENERAL PROVISIONS

1. At Will Employment. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in employment or service for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Corporation (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s service or employment at any time for any
reason, with or without cause.

2. Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days advance written notice under this paragraph to all
other parties to this Agreement.

 

  D. MISCELLANEOUS PROVISIONS

1. Participant Undertaking. Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Corporation may
deem necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Participant or the Purchased
Shares pursuant to the provisions of this Agreement.

2. Agreement is Entire Contract. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan.

3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without resort to that
state’s conflict-of-laws rules.

 

2



--------------------------------------------------------------------------------

4. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

5. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and upon Participant, Participant’s permitted assigns and the legal
representatives, heirs and legatees of Participant’s estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

VERITONE, INC.

By:  

 

Name:  

 

Title:  

 

 

PARTICIPANT NAME:

Address:  

 

 

 

3



--------------------------------------------------------------------------------

SPOUSAL ACKNOWLEDGMENT

The undersigned spouse of Participant has read and hereby approves the foregoing
Stock Purchase Agreement. In consideration of the Corporation’s granting
Participant the right to acquire the Purchased Shares in accordance with the
terms of such Agreement, the undersigned hereby agrees to be irrevocably bound
by all the terms of such Agreement.

 

 

SPOUSE NAME:

Address:  

 

 



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. Agreement shall mean this Stock Purchase Agreement.

B. Board shall mean the Corporation’s Board of Directors.

C. Common Stock shall mean the Corporation’s common stock.

D. Corporation shall mean Veritone, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Veritone, Inc. which shall by appropriate action adopt the Plan.

E. Exercise Price shall have the meaning assigned to such term in Paragraph A.1.

F. Family Member shall mean any of the following members of the Participant’s
family: any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law.

G. Market Stand-Off shall mean the market stand-off restriction specified in
Paragraph B.3.

H. 1933 Act shall mean the Securities Act of 1933, as amended.

I. Option shall have the meaning assigned to such term in Paragraph A.1.

J. Option Agreement shall mean all agreements and other documents evidencing the
Option.

K. Owner shall mean Participant and all subsequent holders of the Purchased
Shares who derive their chain of ownership through a Permitted Transfer from
Participant.

L. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

M. Participant shall mean the person to whom the Option is granted under the
Plan.

N. Permitted Transfer shall mean (i) a gratuitous transfer of the Purchased
Shares to one or more of the Participant’s Family Members or to a trust
established for Participant or one or more such Family Members, provided and
only if Participant obtains the Corporation’s prior written consent to such
transfer, (ii) a transfer of title to the Purchased Shares effected pursuant to
Participant’s will or the laws of inheritance following Participant’s death or
(iii) a transfer to the Corporation in pledge as security for any purchase-money
indebtedness incurred by Participant in connection with the acquisition of the
Purchased Shares.

O. Plan shall mean the Corporation’s 2017 Stock Issuance Plan, as amended.

 

A-1



--------------------------------------------------------------------------------

P. Purchased Shares shall have the meaning assigned to such term in Paragraph
A.1.

Q. Recapitalization shall mean any of the following transactions affecting the
Corporation’s outstanding Common Stock as a class without the Corporation’s
receipt of consideration: any stock split, stock dividend, spin-off transaction,
extraordinary distribution (whether in cash, securities or other property),
recapitalization, combination of shares, exchange of shares or other similar
transaction affecting the Common Stock without the Corporation’s receipt of
consideration.

R. Reorganization shall mean any of the following transactions:

(i) a merger or consolidation in which the Corporation is not the surviving
entity,

(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets,

(iii) a reverse merger in which the Corporation is the surviving entity but in
which the Corporation’s outstanding voting securities are transferred in whole
or in part to a person or persons different from the persons holding those
securities immediately prior to the merger, or

(iv) any transaction effected primarily to change the state in which the
Corporation is incorporated or to create a holding company structure.

S. SEC shall mean the Securities and Exchange Commission.

T. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

A-2